Citation Nr: 0312499	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for service-connected right knee disability.

2.  Entitlement to an initial rating greater than 10 percent 
for service-connected left knee disability.

3.  Entitlement to a compensable evaluation for service-
connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to April 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the RO in 
Huntington, West Virginia which granted service connection 
for a right knee disability and awarded a 10 percent 
disability evaluation, granted service connection for a left 
knee disability and awarded a 10 percent disability 
evaluation and granted service connection for pes planus and 
assigned a non-compensable rating.  


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  A right knee disability is currently manifested by no 
more than slight recurrent subluxation or lateral 
instability.

3.  A left knee disability is currently manifested by no more 
than slight recurrent subluxation or lateral instability.

4.  A bilateral foot disability is currently manifested by no 
more than mild symptoms relieved by built-up shoe or arch 
support.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher then 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5003, 
5257, 5260, 5261 (2002).

2.  The criteria for a rating higher then 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5003, 
5257, 5260, 5261 (2002).

3.  The criteria for a compensable rating for a bilateral 
foot disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the May 2001 
rating decision, in the April 2002 statement of the case, and 
VA letters to the veteran dated in January 2002 and November 
2002 have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decision and statement of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran served on active duty from February 1998 to April 
2001.  

While still on active duty, the veteran was afforded a VA 
contract examination in September 2000.  He reported pain in 
his left knee.  He complained of weakness, stiffness, 
recurrent subluxation, swelling, inflammation, instability, 
dislocation, locking and lack of endurance.  He had 
dislocated his kneecap and had burning discomfort when 
stretching his knees.  He was unable to squat due to pain and 
stiffness in his left knee.  He experienced flare-ups of 
horrible pain three to four times a week.  The pertinent 
diagnosis was patellofemoral syndrome, with Osgood-
Schlatter's Disease of the left knee, and chronic patellar 
chondromalacia with decreased sensation of the lower leg.  In 
his right knee, he complained of pain, weakness, stiffness, 
recurrent subluxation, swelling, inflammation, instability, 
locking and lack of endurance.  At times, his knee gave out 
and he experienced flare-ups of pain three to four times a 
week.  The pertinent diagnosis was Osgood-Schlatter's Disease 
of the right knee and chronic bilateral chondromalacia with 
decreased loss of sensation of the lower leg.  He was 
prescribed Sulindac and Naprosyn for both knees.  He tried 
physical therapy for 1.5 years and reported it did not help.  
An X-ray study conducted on September 2000, of both knees 
showed old Osgood-Schlatter's disease.  In addition, there 
was minimal scalloping of the articulating surface of each 
patella along with some marginal osteophyte formation, 
raising the question of subacute to chronic patellar 
chondromalacia.  The pertinent diagnostic impression was 
bilateral Osgood-Schlatter's disease of the knees and 
probable subacute to chronic bilateral patellar 
chondromalacia.    

Regarding his feet, the veteran complained of pain, stiffness 
and soreness in his feet during the past eight to ten months.  
Flare-ups of pain occurred on a daily basis and lasted one to 
two hours.  He wore inserts which afforded him little relief.  
On examination, no pes planus was noted.  The pertinent 
diagnosis was bilateral pes planus with moderate hindfoot 
valgus.  An X-ray study conducted in September 2000, showed 
bilateral pes planus and hind foot valgus.  The metatarsals 
of each foot were unremarkable and there was no phalangeal or 
articular surface abnormality or heel spurs.  The pertinent 
diagnostic impression was bilateral pes planus with moderate 
hind foot valgus.    

In a November 2001 United States Civil Service Commission 
Certificate of Medical Examination, the examiner indicated 
that the veteran had chronic bilateral knee pain, locked 
knees, limped on ambulation and had difficulty bending his 
knees.  No diagnosis was noted.

VA outpatient progress notes dated December 2001 to June 2002 
reflect treatment for a variety of conditions.  In a December 
2001 treatment note the veteran complained of problems with 
his knees and stated his arches collapsed.  He reported pain 
and swelling in his kneecap.  When he walked up stairs it 
felt as if his knee was going to give out and when he walked 
down stairs he had sharp pain in the kneecap area.  Upon 
examination, the range of motion of extension of the knees 
was painful.  The knees were tender around the patella, 
overlying patellar and in the infrapatellar area.  There was 
a mild degree of crepitus appreciated in the left knee with 
range of motion testing.  The pertinent diagnostic impression 
was bilateral knee pain, patellofemoral-like symptoms.  He 
reported burning in his feet and was scheduled for orthopedic 
shoes with inserts.  

A March 2002 orthopedic consult report shows the veteran 
complained of chronic bilateral knee pain.  On examination, 
there was tenderness to both knees.  Range of motion showed 
full extension and flexion past 110 degrees.  Painful 
manipulation of the patella in any direction was evidence of 
Osgood-Schlatter condition.  There was no weakness in the 
medial collateral or lateral collateral ligaments.  There was 
no laxity of the anterior cruciate ligament (ACL) or the 
posterior cruciate ligament (PCL) bilaterally.  No effusion 
or swelling was noted.  The diagnosis was traumatic arthritis 
of the knees and neurological deficit to lower extremities 
secondary to his crush injury of the knees.  Following a 
March 2002 X-ray study, the diagnostic impression was very 
little degenerative joint disease of the patellofemoral 
articulation of the right knee and otherwise normal bilateral 
knees.  An X-ray study of the bilateral feet revealed normal 
bilateral feet.  

In a treatment note dated May 2002, the veteran complained of 
bilateral knee pain and numbness in his toes.  He reported 
difficulty wearing knee braces.  The pertinent diagnostic 
impression was traumatic arthritis, bilateral knees.

In an April 2002 substantive appeal, the veteran, reported 
frequent subluxation, dislocation, locking, swelling and 
severe pain in both knees.  His VA issued braces for his 
arches did not afford him much relief.  He claimed the 
previous ratings were made in error and his case needed 
further review.  

During a video conference in July 2002, the veteran testified 
that the pain in his knees had increased and he had nerve 
damage in his feet and toes from his collapsed arches.  He 
reported difficulty driving his vehicle due to his knees 
locking.  He wore VA prescribed knee braces 24 hours a day 
except when showering.  He indicated he wore VA prescribed 
shoes every day to help with the pain in his feet.  

In a statement from the veteran dated January 2003, he 
asserted that he applied for a job with the VA and with the 
Fire Department but was rejected due to his injuries.  He 
indicated he deserved a higher disability rating because of 
his difficulty obtaining employment.

At a January 2003 VA examination, the veteran complained of 
chronic bilateral knee pain and chronic bilateral foot pain.  
His symptoms were somewhat relieved when he wore his knee 
braces and custom orthotics.  On examination, the veteran 
walked without a limp.  He wore knee cages.  Range of motion 
in the right knee was 0-135 degrees.  There was painful 
manipulation of the patella, painful mass over the tibial 
tubercle, painful along the medial joint line, and the 
examiner was unable to demonstrate dislocation of the 
patella.  There was no laxity of the medial collateral or 
lateral collateral ligament and no laxity of ACL or PCL.  
There was no effusion or swelling to the knee joint.  On 
examination of the left knee, range of motion was 0-135 
degrees.  There was painful manipulation of the patella in 
all directions, the examiner was unable to demonstrate 
dislocation of the patella.  There was painful prominent 
tibial tubercle, painful palpitation and painful extension 
motion.  He had no laxity of the medial collateral or lateral 
collateral ligament and no laxity of ACL or PCL.  No 
neurological deficit to either knee was noted.  The diagnosis 
was chronic painful patellofemoral syndrome bilateral and 
painful Osgood-Schlatter's condition bilateral.  

On examination of his feet, there did not appear to be any 
evidence of pes planus.  There were no unusual callous 
formations.  There was discomfort to the plantar surface 
underlying the first and second metatarsals bilateral.  When 
he stood there was eversion of both ankles and some 
tenderness was noted to the dorsum of the feet.  The 
diagnosis was painful pes planus bilateral.  The examiner 
opined that the feet were as likely as not a result of 
abnormal gait from his painful knees contributing to the 
acquired pes planus.   


Analysis

The veteran contends that his service-connected right and 
left knee disability and bilateral pes planus are more 
disabling than currently evaluated.

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2002).  
Separate diagnostic codes identify the various disabilities.

Knee Disabilities

The veteran's knee disabilities are rated in VA's Schedule 
for Rating Disabilities' section pertaining to disorders of 
the musculoskeletal system.  See 38 C.F.R. § 4.71a.  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. 

When an unlisted condition is encountered, it will be 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20.  Since the 
veteran's knee disabilities do not have their own evaluation 
criteria assigned in VA regulations, a closely related 
disease or injury must be used in evaluation of each knee 
disability.  The Board notes that the veteran's knee 
disabilities will be rated under Diagnostic Codes 5024, 5003, 
5257, 5260, and 5261.

Diagnostic Code 5024 provides that the disorder be rated on 
limitation of motion of affected parts, as arthritis or 
degenerative under Diagnostic Code 5003.  Diagnostic Code 
5003, provides that degenerative arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The RO initially rated the veteran's right and left knee 
disabilities under Diagnostic Code 5257.  Under this code, a 
10 percent rating is assigned for slight impairment of the 
knee, with recurrent subluxation or lateral instability.  A 
20 percent rating requires moderate impairment, and a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Code 5257 (2002).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2002).

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a. Code 5260 (2002).

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261 
(2002).

Right Knee

The RO has rated the right knee disability as 10 percent 
disabling since April 7, 2001.  The medical evidence shows 
that there was no laxity of the medial collateral or lateral 
collateral ligament and no laxity of the ACL or PCL.  The 
evidence further shows there was no effusion or swelling to 
the knee joint.  Range of motion was 0-135 degrees.  The 
veteran is currently in receipt of a 10 percent rating for 
the right knee disability under Diagnostic Codes 5024-5099.  
As noted above, a rating under this Diagnostic Code 
contemplates a loss of motion as defined under Diagnostic 
Code 5003.  The medical evidence, considered as a whole, 
shows that the veteran does not have flexion of the right 
knee limited to 30 degrees, or extension of the right knee 
limited to 15 degrees, even with consideration of motion 
limited due to pain.  Limitation of motion of the left knee 
is therefore not limited to the degree required for a 20 
percent rating under Diagnostic Codes 5260 or 5261.  Although 
some pain was reported during the veteran's VA examination, 
there is no medical evidence showing that any pain on use or 
during flare-ups, limits flexion of the knee to 30 degrees as 
required for a 20 percent rating or limits extension of the 
knee to 15 degrees as required for a 20 percent rating under 
Codes 5260 and 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because there is no objective evidence of recurrent 
subluxation or lateral instability, other than the veteran's 
complaints, a rating under Diagnostic Code  5257 is not for 
application.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the present case, the 
veteran's right knee disability has been relatively static, 
with no demonstrable increase in pathology at any time.  
Thus, there is no basis for the application of a staged 
rating for his right knee disability.

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the 10 percent rating 
for the right knee disability.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert, supra.

The Board also finds that the veteran's right knee disability 
is not so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
right knee disability has not necessitated frequent periods 
of hospitalization or resulted in marked interference with 
his employment.

Left Knee

The RO has rated the left knee disability as 10 percent 
disabling since April 7, 2001.  The medical evidence shows 
that there was no laxity of the medial collateral or lateral 
collateral ligament and no laxity of the ACL or PCL.  Range 
of motion was 0-135 degrees.  The veteran is currently in 
receipt of a 10 percent rating for the left knee disability 
under Diagnostic Codes 5024-5099.  As noted above, a rating 
under this Diagnostic Code contemplates a loss of motion as 
defined under Diagnostic Code 5003.  The medical evidence, 
considered as a whole, shows that the veteran does not have 
flexion of the left knee limited to 30 degrees, or extension 
of the right knee limited to 15 degrees, even with 
consideration of motion limited due to pain.  Limitation of 
motion of the left knee is therefore not limited to the 
degree required for a 20 percent rating under Diagnostic 
Codes 5260 or 5261.  Although some pain was reported during 
the veteran's VA examination, there is no medical evidence 
showing that any pain on use or during flare-ups, limits 
flexion of the knee to 30 degrees as required for a 20 
percent rating or limits extension of the knee to 15 degrees 
as required for a 20 percent rating under Codes 5260 and 
5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Because there is no objective evidence of recurrent 
subluxation or lateral instability, other than the veteran's 
complaints, a rating under Diagnostic Code 5257 is not for 
application.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the present case, the 
veteran's left knee disability has been relatively static, 
with no demonstrable increase in pathology at any time.  
Thus, there is no basis for the application of a staged 
rating for his left knee disability.

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the 10 percent rating 
for the left knee disability.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert, supra.

The Board also finds that the veteran's left knee disability 
is not so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the left 
knee disability has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.


Bilateral Pes Planus

The veteran's bilateral pes planus is rated under conditions 
affecting the musculoskeletal system in VA's Schedule for 
Rating Disabilities, specifically under Diagnostic Code 5276 
for acquired flat foot.  See 38 C.F.R. § 4.71a.  This code 
provides that where mild bilateral pes planus is manifested 
by symptoms of relief from built-up show or arch support a 
zero percent rating is assigned.  Where flat feet are 
moderate, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achilles, and pain on 
manipulation and use of the feet, bilateral or unilateral, a 
10 percent rating is warranted.  Severe, bilateral flatfeet 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, warrants a 30 percent rating.  Pronounced, 
bilateral flatfeet with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achilles on manipulation, not 
improved by orthopedic shoes or appliances, warrants 
assignment of a 50 percent rating.  Id.

In this case the medical evidence of record, to include a VA 
examination dated January 2003, is consistent in showing the 
absence of a weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achilles, and pain on 
manipulation and use of the feet, bilateral or unilateral.  
The examiner opined that the feet were as likely as not a 
result of abnormal gait from his painful knees contributing 
to the acquired pes planus.  None of the criteria for a 10 
percent rating under Diagnostic Code 5276 have been 
demonstrated in the veteran's case.  The most recent 
examination is particularly probative in that it is based on 
review of the veteran's entire claims file.  The VA examiner 
specifically noted when the veteran stood there was no 
evidence of pes planus and there was no unusual callous 
formation.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the present case, the 
veteran's bilateral pes planus has been relatively static, 
with no demonstrable increase in pathology at any time.  
Thus, there is no basis for the application of a staged 
rating in this case.

As the preponderance of the evidence is against the claim for 
a compensable rating for bilateral pes planus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the veteran's bilateral pes planus 
is not so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
bilateral pes planus has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.


ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected right knee disability is denied.

Entitlement to an initial rating greater than 10 percent for 
service-connected left knee disability is denied.

Entitlement to a compensable evaluation for service-connected 
bilateral pes planus is denied.




____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

